                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

HABITAT FOR HUMANITY
INTERNATIONAL, INC.,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-456-FtM-38MRM

ROBERT DERRICK MORRIS,

               Defendant.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Plaintiff’s Motion to Dismiss Defendant’s

Counterclaims With Prejudice (Doc. 44) filed on September 6, 2019. Defendant filed a

Response in Opposition (Doc. 52) on October 4, 2019. For the reasons set forth below,

the Motion is granted in part with leave to amend.

                                        BACKGROUND

       Habitat for Humanity International, Inc. (HFHI) sues one of its former employees,

Robert Derrick Morris, for fraud and unjust enrichment due to Morris’ inappropriate use of

HFHI resources which was discovered after Morris’ separation pursuant to a severance

agreement. Defendant (a white male) filed a five-count Counterclaim (Doc. 34) for race,

color, and gender discrimination under Title VII, race discrimination under 42 U.S.C. §



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
1981, and age discrimination under the Age Discrimination in Employment Act. Plaintiff

moves to dismiss all five counts for failure to state a claim and request its attorneys’ fees

and costs incurred as a result of the Counterclaims because they are frivolous or based

on a contractual provision in Defendant’s separation agreement. Plaintiff also alleges

that Counts I, II, III, and V are barred because Defendant failed to exhaust his

administrative remedies with the Equal Employment Opportunity Commission (EEOC).

       Although Plaintiff moves to dismiss the Counterclaims, it is helpful to the Court’s

discussion to recount the factual allegations of the Second Amended Complaint (Doc.

29). Morris is a former employee of HFHI who worked for the company for approximately

ten years. (Doc. 29 at ¶¶ 13-15). In April 2013, Morris was promoted to Director of

Construction Technology and Safety, working remotely out of his current home in Estero,

Florida. (Doc. 29 at ¶ 15). On August 1, 2017, Morris’ new supervisor questioned some

expenses that Morris had submitted to HFHI for reimbursement, which appeared to be

personal in nature, and asked him for additional supporting documentation to show that

the expenses were business-related as he had initially claimed. (Doc. 29 at ¶¶ 20-22).

Later that same day, Morris informed his supervisor that he no longer wanted to work for

HFHI and asked to resign (rather than being fired) so that he would be eligible for a

severance package. (Doc. 29 at ¶ 23). HFHI’s management granted Morris’ request,

unaware at that time of the large number of fraudulent expense reports and other

improper charges by Morris made during his employment with HFHI, which the company

would only discover through a subsequent investigation. (Doc. 29 at ¶¶ 24, 26-30).




                                             2
       Morris executed a “Separation Agreement and Release” on August 7, 20172 in

connection with his voluntary resignation in exchange for a $14,960 payment. (Doc. 29

at ¶ 24).3 As consideration for that payment, Morris agreed to the following general

release of claims:

       In exchange for the compensation provided to you as described above, you
       . . . hereby release and forever discharge HFHI, all current and former
       executives, directors and officers, affiliates, national organizations, related
       entities, partners and with respect to each of them, their predecessors and
       successors, and with respect to each such entity, all of its past, present, and
       future employees, officers, directors, owners, representatives, assigns,
       attorneys, agents, insurers, donors and any other persons acting by,
       through, under or in concert with any of the persons or entities listed herein,
       and their successors (the “Released Parties”) of and from any and all
       charges, complaints, actions, causes of action, suits, liabilities,
       obligations, promises, controversies, damages, losses, debts and expenses
       (including attorneys’ fees and costs) and claims in law or in equity or any
       nature whatsoever, known or unknown, suspected or unsuspected,
       you may have, ever had, now have or shall have against each or any of
       the Released Parties, to and including the date of execution of this
       Agreement, including, but not limited to, claims for breach of an implied
       or express employment contract, claims for wrongful discharge, claims for
       negligent or intentional tort, claims alleging a violation of Title VII of the
       Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
       amended, the Age Discrimination in Employment Act of 1967, as
       amended, the Americans with Disabilities Act, as amended, claims
       pursuant to federal, state or local law regarding discrimination based
       on including, but not limited to, age, race, sex, religion, national origin,
       disability, marital status, sexual orientation or preference, or claims
       for alleged violation of any other local, state, or federal law, regulations
       or ordinance or public policy, having any bearing whatsoever on the
       terms or conditions of your employment with or by HFHI or the
       termination of your employment with or by HFHI.

2
 The Separation Agreement and Release is dated August 7, 2017 at the top and was also signed
on August 7, 2017. Morris initialed each page. (Doc. 44-1).

3
  A true and correct copy of the Separation Agreement is attached as Exhibit A to the Declaration
of Joseph Early, filed with Plaintiff’s Motion to Dismiss (Doc. 44-1). The Court may consider the
Separation Agreement here at the motion to dismiss stage without converting it into a motion for
summary judgment because the Release is central to (and referenced in) Morris’ Counterclaims
and its authenticity has not been disputed. (Doc. 34 at ¶ 33). See Maxcess, Inc. v. Lucent Techs.,
Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005).




                                                3
(Doc. 44-1 at ¶ 8) (emphasis added).

       The next paragraph of Morris’ Separation Agreement also contains the following

covenant not to sue, and agreement to pay attorneys’ fees and costs in the event of a

breach:

       Furthermore, you promise that to the fullest extent permitted by applicable
       law, you will not sue or initiate any action or other proceeding asserting any
       such claim or proceeding, individually or as a member of a class . . . . You
       further agree that if you breach this promise, you shall in addition to all other
       remedies provided hereunder or otherwise, pay as damages all costs
       incurred by any party in defending such action or proceeding, including their
       reasonable attorneys’ fees. This promise not to sue and the release in the
       previous paragraph are binding on your heirs, legal representatives,
       successors, assigns and personal representatives, and may not be
       changed orally.

(Doc. 44-1 at ¶ 9).

       Morris’ employment with HFHI ended effective August 18, 2017. (Doc. 29 at ¶ 24).

A subsequent investigation was conducted into his business expenses (Doc. 29 at ¶ 27),

and after HFHI uncovered evidence of wrongdoing, it initiated this lawsuit on November

6, 2018, in Georgia state court. 4 The case was removed by Morris to federal court, and

then transferred to this Court from the Northern District of Georgia on July 2, 2019. (Doc.

10). The Second Amended Complaint asserts five claims: (1) breach of fiduciary duty;

(2) fraud and concealment; (3) unjust enrichment; (4) money had and received; and (5)

attorney’s fees and costs. (Doc. 29).

                                        STANDARD

       A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in the same

manner as a motion to dismiss a complaint.” Whitney Info. Network, Inc. v. Gagnon, 353


4
 The Separation Agreement and Release states that it is governed by Georgia law. (Doc. 44-1
at ¶ 22).




                                              4
F. Supp. 2d 1208, 1210 (M.D. Fla. 2005) (citation omitted). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for

dismissal when a plaintiff fails “to state a claim upon which relief can be granted.” When

considering a motion to dismiss under Rule 12(b)(6), the reviewing court must accept all

factual allegations in the counterclaim as true and view them in a light most favorable to

the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This preferential standard

of review, however, does not permit all pleadings adorned with facts to survive the next

stage of litigation. The Supreme Court has been clear on this point—a district court

should dismiss a claim where a party fails to plead facts that make the claim facially

plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible when the court can draw a reasonable inference, based on the facts pled, that

the opposing party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. Thus,

“the-defendant-unlawfully harmed me accusation” is insufficient. Id. at 677.

                                      DISCUSSION

       A. Release

       Plaintiff argues that Morris’ Counterclaims are barred by the valid and enforceable

Release contained in the Separation Agreement (Doc. 44-1). In response, Defendant

argues that HFHI cannot rely on the terms of the Release to dismiss Morris’ counterclaims

and also seek to undo the Separation Agreement by demanding that Morris return the

money he was paid under the agreement. However, Plaintiff is not asking that the Court

revoke or void the terms of the Separation Agreement in this suit and the Court need not

do so to find that HFHI is due its money back. Yes, HFHI wants the funds back that it




                                             5
paid Morris under the terms of the Separation Agreement (along with other funds it paid

to Morris), but its equitable claims are not based on the Court finding that the Separation

Agreement is void or even breached. And even if the Court would need to find that certain

payment terms of the Separation Agreement are void, the Separation Agreement contains

a severability clause that ensures that the remainder of the contract is enforceable even

if one part of the contract is determined to be invalid. (Doc. 44-1 at ¶ 23).

       Although not addressed by the parties, the Eleventh Circuit has noted that to

release a cause of action under Title VII, “the employee’s consent to the settlement [must

be] voluntary and knowing based on a totality of the circumstances.” Myricks v. Fed.

Reserve Bank of Atlanta, 480 F.3d 1036, 1040 (11th Cir. 2007) (quoting Alexander v.

Gardner-Denver Co., 415 U.S. 36, 52 n.15 (1974)). “Our review of the totality of the

circumstances surrounding the signing of a release involves several objective factors: the

plaintiff’s education and business experience; the amount of time the plaintiff considered

the agreement before signing it; the clarity of the agreement; the plaintiff’s opportunity to

consult with an attorney; the employer’s encouragement or discouragement of

consultation with an attorney; and the consideration given in exchange for the waiver

when compared with the benefits to which the employee was already entitled.” Id.

       In this case, although the Court appreciates that the Agreement states that Morris

acknowledges that he was given 21 days to consider the Agreement, was provided the

opportunity to consult with a lawyer, that he has carefully read and understands it, the

record is not yet developed enough for the Court to make a determination as to the

circumstances surrounding the signing of the Release. “A genuine issue of fact may exist

when an employee has not been given enough time to review the agreement after being




                                             6
terminated, is not educated enough to understand the waiver, or is misled to believe that

the release was necessary to prevent the employer from taking an unlawful action.”

Myricks, 480 F.3d at 1040. The facts are not yet developed for the Court to decide

whether Morris knowingly and voluntarily released his Counterclaims. Therefore, the

Motion to Dismiss on this basis is denied.

       B. Failure to Exhaust Administrative Remedies

       On this front, Plaintiff argues that the Court lacks jurisdiction over Counts I, II, III,

and V because Defendant failed to exhaust his administrative remedies with the EEOC.

However, this term the Supreme Court held that “Title VII’s charge-filing requirement is a

processing rule, albeit a mandatory one, not a jurisdictional prescription delineating the

adjudicatory authority of the courts.” Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843,

1851 (2019). Although not jurisdictional, failure to exhaust administrative remedies is a

dispositive defense. Id. at 1851-52.

       “[T]he scope of [a] judicial complaint is limited to the scope of the EEOC

investigation which can reasonably be expected to grow out of the charge of

discrimination.” Francois v. Miami Dade Cty., 432 F. App’x 819, 821 (11th Cir. 2001)

(citation omitted). This means that a plaintiff must allege that he filed a charge with the

EEOC and “receive[d] statutory notice from the EEOC of [his] right to sue the [defendant]

named in the charge.” Forehand v. Fla. State Hosp. at Chattahoochee, 89 F.3d 1562,

1569-70 (11th Cir. 1996). To be timely in Florida, a charge of unlawful discrimination

must be filed with the administrative agency not more than 300 days after the allegedly

unlawful employment practice occurred. Bost v. Fed. Express Corp., 372 F.3d 1233,

1238 (11th Cir. 2004). Once a plaintiff receives a notice of right-to-sue letter from the




                                               7
EEOC, he has 90 days to file a complaint. See 42 U.S.C. § 2000e-5(f)(1); Miller v.

Georgia, 223 F. App’x 842, 845 (11th Cir. 2007).

       Morris alleges in his Counterclaim that he timely filed a Charge of Discrimination

and received a Notice of Right to Sue (Doc. 34 at ¶¶ 11-13).5 Even accepting this as true

(which the Court must at the Motion to Dismiss stage), HFHI attacks the timeliness of the

Charge. Morris’ separation from HFHI was effective as of August 18, 2017, and his

Charge of Discrimination (Doc. 52-1) was filed with the EEOC on or about July 22, 2019,

well over 300 days later. However, Morris states that the last discriminatory employment

practice from which the 300-day clock begins was the filing of this lawsuit on December

7, 2018, as he was sued because of his protected status.6 Although that could be the

case, the Charge states that Morris was treated different because of his race “during my

employment” and that he was “denied advancement because of his race.” (Doc. 52-1).

These are all allegations that Morris seemingly could have filed with the EEOC within 300

days from his termination. Therefore, any discrimination that allegedly occurred during

Morris’ employment with HFHI before this lawsuit was filed would appear to be time barred

as it is outside the 300-day timeframe. Even so, Morris alleges that HFHI waited to file

this lawsuit until Morris’ time to file his claim for discrimination ran out, seeking to undue

the severance contract and demand that Morris repay certain expenditures.

         As a condition precedent, the Supreme Court has noted that the EEOC

procedural requirements are “like a statute of limitations, [and thus] subject to waiver,



5
 Morris attaches the Charge of Discrimination to his Response in Opposition (Doc. 52) but does
not attach the Notice of Right to Sue.

6
  The date on which the earliest discrimination took place was left blank on the Charge and the
latest date reads “Dec. 2018” and the “continuing action” box is checked. (Doc. 52-1).




                                              8
estoppel, and equitable tolling.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393

(1982). In the Eleventh Circuit a plaintiff’s failure to exhaust can be excused in three

situations: “situations in which an action was pending before a state court, situations in

which the defendant had concealed facts supporting a cause of action under Title VII, and

situations in which the plaintiff was misl[e]d by the defendant about the nature of his rights

under Title VII.” Manning v. Carlin, 786 F.2d 1108, 1109 (11th Cir. 1986) (citing Chappell

v. Emco Mach. Works Co., 601 F.2d 1295, 1302-03 (5th Cir.1979)); see also Blumberg

v. HCA Mgmt. Co., 848 F.2d 642, 644 (5th Cir. 1988) (following Chappell and discussing

“three possible bases for tolling”). But if none of these situations is involved, the suit may

be dismissed for failure to exhaust. E.g., Manning, 786 F.2d at 1109. Here, the third

situation is potentially implicated, but again the record is not yet developed enough for

the Court to make such a determination. In any event, Morris has alleged that he filed a

Charge of Discrimination and received a Notice of Right to Sue, and on the record at this

time the Court cannot definitively say that the Charge is time barred without more

information.   Therefore, the Motion to Dismiss for failure to exhaust administrative

remedies is denied.

       C. Adequacy of the Pleading

       The Court agrees with Plaintiff that all five counts of the Counterclaim are wholly

conclusory and devoid of sufficient factual allegations to put Plaintiff on notice as to its

alleged conduct for which it must answer. The allegations are bare bones and do not

specify the discriminatory actions that HFHI took and when it took them (during the

pendency of Morris’ employment or after or both). Morris will be allowed to amend.




                                              9
      Accordingly, it is now

      ORDERED:

      Plaintiff’s Motion to Dismiss Defendant’s Counterclaims With Prejudice (Doc. 44)

is GRANTED IN PART AND DENIED IN PART. The Motion is granted to the extent that

the Counterclaims are dismissed without prejudice for failing to satisfy the pleading

requirements of Twombly/Iqbal.    Defendant may file an Amended Counterclaim by

November 13, 2019. If no Amended Counterclaim is filed this case will proceed on the

Second Amended Complaint only. The discovery stay is lifted.

      DONE and ORDERED in Fort Myers, Florida this 30th day of October, 2019.




Copies: All Parties of Record




                                         10
